Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 1, line 2, “at the location”, it is not clear as to whether it refers to the remote location or other location.
	In claim 6, line 2, “at the location”, it is not clear as to whether it refers to the remote location or other location.


Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hassanat, U.S. pat. Appl. Pub. No. 2017/0060888, in view of Brannigan, U.S. pat. No. 2018/0342007.
	Per claim 1, Al-Hassanat discloses a computer implemented method of providing a virtual presence of a user at a remote physical location so that the user has the rights and privileges of a person who is actually at the location, comprising the steps of:
a) providing, at the remote physical location, a representing entity capable of being uniquely identified and of carrying out activities at the remote physical location, e.g., virtual anchor (see par 0058);
b) establishing a unique identifier for the representing entity (par 0058, 0067),
c) determining the geolocation or coordinates of the representing entity, an itinerary of and jurisdictions in which the representing entity may act (par 0058, 0070);
d) establishing permitted activities and restrictions, including jurisdictional restrictions, that apply to the permitted activities (par 0058, 0074-0078);
e) establishing a communications link by which the remote user can control the representing entity to perform the permitted activities (par 0059);
f) providing a mechanism by which the remote user affirms or submits to the jurisdiction or jurisdictions in which the representing entity is located (par 0094);
g) associating the unique identifier of the representing entity, authorized user identification information or indicia, submission to or affirmation of jurisdiction, and an entity/agency policy/ agreement in the form of a document or record of the permitted activities, restrictions, and location information (see par 0066, 0104-0105).
	Al-Hassanat does not teach authenticating the remote user and recording entity identifier, user ID, and user activities or agreement in an immutable ledger. However, Brannigan discloses a method for enabling a creation of a virtual anchor, e.g., anchor store, for allowing a user conducting business transactions (see Brannigan, par 0090), wherein the system authenticates the user to verify user identity, records the entity identifier, user identification and all transactions, e.g., sale agreement, in an immutable ledger (see Brannigan, par 0108, 0158).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al-Hassanat with Brannigan teaching because it would have protected the system from unauthorized access or attacks.
	Per claim 2, Al-Hassanat teaches that the representing entity is a virtual entity (see par 0058).
	Per claim 3, Al-Hassanat teaches that the representing entity is associated with a physical entity, e.g., a tree, store, etc., (see par 0003).
	It would have been obvious to one skilled in the art to recognize that the physical entity can be of any equipment or device.
	Per claims 4-5, Brannigan teaches that the ledger is a blockchain ledger which comprises a digital certificate with encrypted hash of the transaction and pertinent data such as unique identifier (see par 0158).
	Claims 6-10 are corresponding apparatus that are similar in scope as that of method claims 1-5 and hence are rejected for the same rationale set forth for claims 1-5.

7.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Viet D Vu/
Primary Examiner, Art Unit 2448
11/21/22